                                      19CV01140




 1

 2

 3

 4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                                FOR THE COUNTY OF MARION

 6
     CRYSTAL CHADWELL,                              )
 7                                                  )     Case No.: 19CV01140
                     Plaintiff,                     )
 8                                                  )     GENERAL JUDGMENT FOR
               vs.                                  )     DECLARATORY RELIEF AND
 9                                                  )     MONEY AWARD
                                                    )
     STATE FARM MUTUAL AUTOMOBILE                   )
10
     INSURANCE COMPANY,                             )
11                                                  )
                     Defendant.                     )
12                                                  )

13                   THIS MATTER coming before the court on September 26, 2019, for

14   hearing on defendant’s Motion for Summary Judgment, and plaintiff’s Cross-Motion

15   for Summary Judgment, Hon. Audrey Broyles presiding. Plaintiff, Crystal Chadwell,

16   appeared by and through her attorney, Jonathan Hess. Defendant, State Farm Mutual

17   Automobile Insurance Company (“State Farm”), appeared by and through its attorneys,

18   Ralph C. Spooner and David E. Smith.

19                   The court granted defendant’s Motion for Summary Judgment, and

20   denied plaintiff’s Cross-Motion for Summary Judgment and entered an Order to that

21   effect.

22                   This matter now coming on for entry of judgment, now therefore,

23                   IT IS HEREBY ORDERED AND ADJUDGED that the following

24   language found in the State Farm policies, numbered 328 4584-C27-37, 051 8986-C03-

25   37K, and 019 2281-B03-37G, unambiguously limits the damages due to plaintiff for




      Page 1 – GENERAL JUDGMENT FOR DECLARATORY RELIEF AND MONEY AWARD
                                                                                           2
 1   underinsured motorist benefits under the these three policies to $25,000, the single

 2   highest applicable limit provided by any one of the policies:

 3                   If Other Uninsured Motor Vehicle Coverage of Any
                     Kind Applies
 4                   1. If Uninsured Motor Vehicle Bodily Injury and Property
                     Damage Coverage provided by this policy and Uninsured
 5
                     Motor Vehicle Coverage of any kind provided by one or
 6                   more other vehicle policies issued to you or any resident
                     relative by the State Farm Companies apply to the same
 7                   bodily injury or property damage, then:
                             a. such Uninsured Motor Vehicle Coverage limits of
 8                           such policies will not be added together to
                             determine the most that may be paid; and
 9                           b. the maximum amount that may be paid from all
                             such policies combined is the single highest
10                           applicable limit provided by any one of the policies.
                             We may choose one or more policies from which to
11
                             make payment.
12
                     IT IS FURTHER ORDERED AND ADJUDGED that the above-
13
     referenced language is enforceable under Oregon law.
14
                     IT IS FURTHER ORDERED AND ADJUDGED that, because State
15
     Farm has already paid $25,000 to plaintiff for underinsured motorist benefits under the
16
     three State Farm policies referenced above, State Farm has no further obligation to pay
17
     underinsured motorist benefits to plaintiff regarding injuries she sustained from the
18
     January 7, 2017 motor-vehicle accident.
19
                     IT IS FURTHER ORDERED AND ADJUDGED that plaintiff’s
20
     Complaint against defendant is dismissed with prejudice and plaintiff is not entitled to
21
     Judgment against defendant.
22
                     IT IS FURTHER ORDERED AND ADJUDGED that defendant is
23
     entitled to Judgment for a Money Award for its costs and disbursements against
24
     plaintiff as set forth below:
25




      Page 2 – GENERAL JUDGMENT FOR DECLARATORY RELIEF AND MONEY AWARD
 1               8. Costs and Disbursements:
                    $1,010.00 to be entered by the clerk pursuant to ORCP 68C as set
 2                  forth in Defendant State Farm Mutual Automobile Insurance
                    Company’s Statement of Costs and Disbursements.
 3

 4

 5

 6
                                                        Signed: 12/13/2019 08:40 AM

 7

 8                                           __________________________________
 9

10

11   Judgment prepared by:
     Ralph C. Spooner, OSB# 732880
12   Attorney for Defendant State Farm
     Mutual Automobile Insurance Company
13   E-mail: rspooner@smapc.com
     Fax: (503) 588-5899
14

15

16

17

18

19

20

21

22

23

24

25




     Page 4 – GENERAL JUDGMENT FOR DECLARATORY RELIEF AND MONEY AWARD
                               CERTIFICATE OF SERVICE

             I hereby certify that, on the date set forth below, I served a copy of the foregoing

GENERAL JUDGMENT FOR DECLARATORY RELIEF AND MONEY AWARD with

CERTIFICATE OF READINESS on:


Jonathan D. Hess, OSB No. 012865
Adams, Hill, & Hess
339 Washington St. SE
Salem, OR 97302
Fax: 503-399-2667
E-mail address: jon.hess@adamshillhess.com
  Attorney for Plaintiff

      by serving a copy through Odyssey File & Serve with consent of counsel;

      by emailing a copy to said attorney at the above email address with consent of counsel;
      by mailing a copy in a sealed, first-class, postage prepaid envelope, addressed to said
      attorney at the above address and deposited in the U.S. Mail;
      by sending a copy via overnight courier in a sealed, prepaid envelope, addressed to said
      attorney at the above address;
      by faxing a copy to said attorney at the above fax number; and/or
      by hand-delivering to said attorney.
             DATED this 5th day of December, 2019.


                                             s/ Ralph C. Spooner
                                             RALPH C. SPOONER, OSB# 732880
                                             Attorney for Defendant
                                             E-mail: rspooner@smapc.com
                                             Fax: (503) 588-5899
 1

 2

 3

 4                 IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                               FOR THE COUNTY OF MARION

 6
     CRYSTAL CHADWELL,                                )
 7                                                    )    Case No.: 19CV01140
                    Plaintiff,                        )
 8                                                    )    CERTIFICATE OF READINESS
            vs.                                       )
 9                                                    )
                                                      )
     STATE FARM MUTUAL AUTOMOBILE                     )
10
     INSURANCE COMPANY,                               )
11                                                    )
                    Defendant.                        )
12                                                    )

13                  Pursuant to UTCR 5.100, I hereby certify that the form of Judgment

14   submitted herewith is ready for judicial signature because plaintiff’s attorney has

15   stipulated to the form of Judgment in writing.

16                  DATED this 5th day of December, 2019.

17
                                                   s/ Ralph C. Spooner
18
                                                   RALPH C. SPOONER, OSB# 732880
19                                                 Attorney for Defendant
                                                   E-mail: rspooner@smapc.com
20                                                 Fax: (503) 588-5899

21

22

23

24

25




      Page 1 – CERTIFICATE OF READINESS
